Title: Poor Richard, 1742
From: Franklin, Benjamin
To: 



Courteous Reader,
This is the ninth Year of my Endeavours to serve thee in the Capacity of a Calendar-Writer. The Encouragement I have met with must be ascrib’d, in a great Measure, to your Charity, excited by the open honest Declaration I made of my Poverty at my first Appearance. This my Brother Philomaths could, without being Conjurers, discover; and Poor Richard’s Success, has produced ye a Poor Will, and a Poor Robin; and no doubt Poor John, &c. will follow, and we shall all be in Name what some Folks say we are already in Fact, A Parcel of poor Almanack Makers. During the Course of these nine Years, what Buffetings have I not sustained! The Fraternity have been all in Arms. Honest Titan, deceas’d, was rais’d, and made to abuse his old Friend. Both Authors and Printers were angry. Hard Names, and many, were bestow’d on me. They deny’d me to be the Author of my own Works; declar’d there never was any such Person; asserted that I was dead 60 Years ago; prognosticated my Death to happen within a Twelvemonth: with many other malicious Inconsistences, the Effects of blind Passion, Envy at my Success; and a vain Hope of depriving me (dear Reader) of thy wonted Countenance and Favour.—Who knows him? they cry: Where does he live?—But what is that to them? If I delight in a private Life, have they any Right to drag me out of my Retirement? I have good Reasons for concealing the Place of my Abode. ’Tis time for an old Man, as I am, to think of preparing for his great Remove. The perpetual Teasing of both Neighbours and Strangers, to calculate Nativities, give Judgments on Schemes, erect Figures, discover Thieves, detect Horse-Stealers, describe the Route of Run-aways and stray’d Cattle; The Croud of Visitors with a 1000 trifling Questions; Will my Ship return safe? Will my Mare win the Race? Will her next Colt be a Pacer? When will my Wife die? Who shall be my Husband, and HOW LONG first? When is the best time to cut Hair, trim Cocks, or sow Sallad? These and the like Impertinences I have now neither Taste nor Leisure for. I have had enough of ’em. All that these angry Folks can say, will never provoke me to tell them where I live. I would eat my Nails first.
My last Adversary is J. J----n, Philomat. who declares and protests (in his Preface, 1741) that the false Prophecy put in my Almanack, concerning him, the Year before, is altogether false and untrue: and that I am one of Baal’s false Prophets. This false, false Prophecy he speaks of, related to his Reconciliation with the Church of Rome; which, notwithstanding his Declaring and Protesting, is, I fear, too true. Two Things in his elegiac Verses confirm me in this Suspicion. He calls the First of November by the  Name of All Hallows Day. Reader; does not this smell of Popery? Does it in the least savour of the pure Language of Friends? But the plainest Thing is; his Adoration of Saints, which he confesses to be his Practice, in these Words, page 4.

When any Trouble did me befal,
To my dear Mary then I would call:

Did he think the whole World were so stupid as not to take Notice of this? So ignorant as not to know, that all Catholicks pay the highest Regard to the Virgin-Mary? Ah! Friend John, We must allow you to be a Poet, but you are certainly no Protestant. I could heartily wish your Religion were as good as your Verses.
Richard Saunders

  
XI Mon. January hath xxxi days.
    
Foot, Horse and Waggons, now cross Rivers, dry,
And Ships unmov’d, the boistrous Winds defy,
In frozen Climes: where all conceal’d from Sight,
The pleasing Objects that to Verse invite;
The Hills, the Dales, and the delightful Woods,
The flowry Plains, and Silver-streaming Floods,
By Snow disguis’d, in bright Confusion lie,
And with one dazling Waste fatigue the Eye.

Strange! that a Man who has wit enough to write a Satyr; should have folly enough to publish it.
    He that hath a Trade, hath an Estate.
    Have you somewhat to do to-morrow; do it to-day.
XII Mon. February hath xxviii days.
    
James ne’er will be prefer’d; he cannot bow
And cringe beneath a supercilious Brow;
He cannot fawn, his stubborn Soul recoils
At Baseness, and his Blood too highly boils.
A Courtier must be supple, full of Guile,

Must learn to praise, to flatter, to revile
The Good, the Bad; an Enemy, a Friend;
To give false Hopes, and on false Hopes depend.

    
No workman without tools,
Nor Lawyer without Fools,
Can live by their Rules.

    
The painful Preacher, like a candle bright,
Consumes himself in giving others Light.

    Speak and speed: the close mouth catches no flies.
I Mon. March hath xxxi days.
    
As honest Hodge the Farmer, sow’d his Field,
Chear’d with the Hope of future Gain ’twould yield,
Two upstart Jacks in Office, proud and vain,
Come riding by, and thus insult the Swain.
You drudge, and sweat, and labour here, Old Boy,
But we the Fruit of your hard Toil enjoy.
Belike you may, quoth Hodge, and but your Due,
For, Gentlemen, ’tis Hemp I’m sowing now.

    Visit your Aunt, but not every Day; and call at your Brother’s, but not every night.
    Bis dat, qui cito dat.
    Money and good Manners make the Gentleman.
    Late Children, early Orphans.
II Mon. April hath xxx days.
    
The Winter spent, Joe feels the Poet’s Fire,
The Sun advances, and the Fogs retire:
The genial Spring unbinds the frozen Earth,
Dawns on the Trees, and gives the Prim-rose Birth.
Loos’d from their Friendly Harbours, once again,

Our floating Forts assemble on the Main;
The Voice of War the gallant Soldier wakes;
And weeping Cloe parting Kisses takes.

    
Ben beats his Pate, and fancys wit will come;
But he may knock, there’s no body at home.

    The good Spinner hath a large Shift.
    
Tom, vain’s your Pains; They all will fail:
Ne’er was good Arrow made of a Sow’s Tail.

III Mon. May hath xxxi days.
    
What knowing Judgment, or what piercing Eye,
Can Man’s mysterious Maze of Falshood try?
Intriguing Man, of a suspicious Mind,
Man only knows the Cunning of his Kind;
With equal Wit can counter-work his Foes,
And Art with Art, and Fraud with Fraud oppose.
Then heed ye Fair, e’er you their Cunning prove,
And think of Treach’ry, while they talk of Love.

    
Empty Free-booters, cover’d with Scorn:
They went out for Wealth, and come ragged and torn,
As the Ram went for Wool, and was sent back shorn.

    Ill Customs and bad Advice are seldom forgotten.
    He that sows thorns, should not go barefoot.
IV Mon. June hath xxx days.
    
Sometimes a Man speaks Truth without Design,
As late it happen’d with a Friend of mine.
Two reverend Preachers talking, one declar’d,
That to preach twice each Sunday was full hard.
To you, perhaps (says t’other) for I suppose,
That all Men don’t with the same Ease compose:
But I, desiring still my Flock to profit,
Preach twice each Sunday, and make nothing of it.


    Reniego de grillos, aunque sean d’oro.
    Men meet, mountains never.
    When Knaves fall out, honest Men get their goods: When Priests dispute, we come at the Truth.
V Mon. July hath xxxi days.
    
Man only from himself can suffer Wrong;
His Reason fails as his Desires grow strong:
Hence, wanting Ballast, and too full of Sail,
He lies expos’d to every rising Gale.
From Youth to Age, for Happiness he’s bound;
He splits on Rocks, or runs his Bark aground;
Or, wide of Land a desart Ocean views,
And, to the last, the flying Port pursues.

    
Kate would have Thomas, no one blame her can:
Tom won’t have Kate, and who can blame the Man?

    A large train makes a light Purse.
    Death takes no bribes.
    One good Husband is worth two good Wives; for the scarcer things are the more they’re valued.
VI Mon. August hath xxxi days.

    
      The Busy-Man’s Picture.
Business, thou Plague and Pleasure of my Life,
Thou charming Mistress, thou vexatious Wife;
Thou Enemy, thou Friend, to Joy, to Grief,
Thou bring’st me all, and bring’st me no Relief,
Thou bitter, sweet, thou pleasing, teazing Thing,
Thou Bee, that with thy Honey wears a Sting;
Some Respite, prithee do, yet do not give,
I cannot with thee, nor without thee live.


    He that riseth late, must trot all day, and shall scarce overtake his business at night.
    He that speaks ill of the Mare, will buy her.
    You may drive a gift without a gimblet.
    Eat few Suppers, and you’ll need few Medicines.
VII Mon. September hath xxx days.
    
    
      The Reverse.
Studious of Ease, and fond of humble Things,
Below the Smiles, below the Frowns of Kings:
Thanks to my Stars, I prize the Sweets of Life,
No sleepless Nights I count, no Days of Strife.
I rest, I wake, I drink, I sometimes love,
I read, I write, I settle, or I rove;
Content to live, content to die unknown,
Lord of myself, accountable to none.

    
You will be careful, if you are wise;
How you touch Men’s Religion, or Credit, or Eyes.

    
After Fish,
Milk do not wish.

    Heb Dduw heb ddim, a Duw a digon.
    They who have nothing to trouble them, will be troubled at nothing.
VIII Mon. October hath xxxi days.
    
On him true Happiness shall wait
Who shunning noisy Pomp and State
Those little Blessings of the Great,
Consults the Golden Mean.
In prosp’rous Gales with Care he steers,
Nor adverse Winds, dejected, fears,
In ev’ry Turn of Fortune bears
A Face and Mind serene.

Against Diseases here, the strongest Fence,
Is the defensive Virtue, Abstinence.

    
Fient de chien, et marc d’argent,
Seront tout un au jour du jugement.

    
If thou dost ill, the joy fades, not the pains;
If well, the pain doth fade, the joy remains.

IX Mon. November hath xxx days.
    
Celia’s rich Side-board seldom sees the Light,
Clean is her Kitchen, and her Spits are bright;
Her Knives and Spoons, all rang’d in even Rows,
No Hands molest, nor Fingers discompose:
A curious Jack, hung up to please the Eye,
Forever still, whose Flyers never fly:
Her Plates unsully’d, shining on the Shelf;
For Celia dresses nothing,—but herself.

    To err is human, to repent divine, to persist devilish.
    
Money and Man a mutual Friendship show:
Man makes false Money, Money makes Man so.

    Industry pays Debts, Despair encreases them.
    
Bright as the day and as the morning fair,
Such Cloe is, and common as the air.

X Mon. December hath xxxi days.
    
Among the Divines there has been much Debate,
Concerning the World in its ancient Estate;
Some say ’twas once good, but now is grown bad,
Some say ’tis reform’d of the Faults it once had:
I say, ’tis the best World, this that we now live in,
Either to lend, or to spend, or to give in;
But to borrow, to beg, or to get a Man’s own,
It is the worst World that ever was known.


    Here comes Glib-tongue: who can out-flatter a Dedication; and lie, like ten Epitaphs.
    Hope and a Red-Rag, are Baits for Men and Mackrel.
    
With the old Almanack and the old Year,
Leave thy old Vices, tho’ ever so dear.


  
Courts.
Honest Men often go to Law for their Right; when Wise Men would sit down with the Wrong, supposing the first Loss least. In some Countries the Course of the Courts is so tedious, and the Expence so high, that the Remedy, Justice, is worse than, Injustice, the Disease. In my Travels I once saw a Sign call’d The Two Men at Law; One of them was painted on one Side, in a melancholy Posture, all in Rags, with this Scroll, I have lost my Cause. The other was drawn capering for Joy, on the other Side, with these Words, I have gain’d my Suit; but he was stark naked.
    Rules of Health and long Life, and to preserve from MalignantFevers, and Sickness in general.
Eat and drink such an exact Quantity as the Constitution of thy Body allows of, in reference to the Services of the Mind.
They that study much, ought not to eat so much as those that work hard, their Digestion being not so good.
The exact Quantity and Quality being found out, is to be kept to constantly.
Excess in all other Things whatever, as well as in Meat and Drink, is also to be avoided.
Youth, Age, and Sick require a different Quantity.
And so do those of contrary Complexions; for that which is too much for a flegmatick Man, is not sufficient for a Cholerick.
The Measure of Food ought to be (as much as possibly may be) exactly proportionable to the Quality and Condition of the Stomach, because the Stomach digests it.
That Quantity that is sufficient, the Stomach can perfectly concoct and digest, and it sufficeth the due Nourishment of the Body.
A greater Quantity of some things may be eaten than of others, some being of lighter Digestion than others.
The Difficulty lies, in finding out an exact Measure; but eat for Necessity, not Pleasure, for Lust knows not where Necessity ends.

Wouldst thou enjoy a long Life, a healthy Body, and a vigorous Mind, and be acquainted also with the wonderful works of God? labour in the first place to bring thy Appetite into Subjection to Reason.


  Rules to find out a fit Measure of Meat and Drink.
If thou eatest so much as makes thee unfit for Study, or other Business, thou exceedest the due Measure.
If thou art dull and heavy after Meat, it’s a sign thou hast exceeded the due Measure; for Meat and Drink ought to refresh the Body, and make it chearful, and not to dull and oppress it.
If thou findest these ill Symptoms, consider whether too much Meat, or too much Drink occasions it, or both, and abate by little and little, till thou findest the Inconveniency removed.
Keep out of the Sight of Feasts and Banquets as much as may be; for ’tis more difficult to refrain good Cheer, when it’s present, than from the Desire of it when it is away; the like you may observe in the Objects of all the other Senses.
If a Man casually exceeds, let him fast the next Meal, and all may be well again, provided it be not too often done; as if he exceed at Dinner, let him refrain a Supper, &c.
A temperate Diet frees from Diseases; such are seldom ill, but if they are surprised with Sickness, they bear it better, and recover sooner; for most Distempers have their Original from Repletion.
Use now and then a little Exercise a quarter of an Hour before Meals, as to swing a Weight, or swing your Arms about with a small Weight in each Hand; to leap, or the like, for that stirs the Muscles of the Breast.
A temperate Diet arms the Body against all external Accidents; so that they are not so easily hurt by Heat, Cold or Labour; if they at any time should be prejudiced, they are more easily cured, either of Wounds, Dislocations or Bruises.
But when malignant Fevers are rife in the Country or City where thou dwelst, ’tis adviseable to eat and drink more freely, by Way of Prevention; for those are Diseases that are not caused by Repletion, and seldom attack Full-feeders.
A sober Diet makes a Man die without Pain; it maintains the Senses in Vigour; it mitigates the Violence of Passions and Affections.

It preserves the Memory, it helps the Understanding, it allays the Heat of Lust; it brings a Man to a Consideration of his latter End; it makes the Body a fit Tabernacle for the Lord to dwell in; which makes us happy in this World, and eternally happy in the World to come, through Jesus Christ our Lord and Saviour.

